DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 06JUN2022 has been entered. No new matter has been entered. Note that any process pipe with fluid flow will be under pressure. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 07JAN2022.
Applicant's arguments filed 06JUN2022 have been fully considered but they are not persuasive.
Note that the spec only discusses loosening the compression gland and says nothing about a pressurized process pipe. Although any pipe with fluid will be pressurized.
Note that the rejection is the combination of references which together teach the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
YAMAGUCHI is cited for teaching a controller and a chemical injection pump, which obviously operates under pressure for the injection to work.
HOSOKAWA is cited for teaching a conduit and an analyzer. The whole system is operated under pressure (C2/L15).
KALWAITIS’s whole system is also operated under pressure.
Note that the claims do not require a continuous flow of sample or a continuous measurement, which would be methods of operation, not device structure.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KALWAITIS (US 4294124) in view of NIDEVER (US 1964270) in view of HOSOKAWA (US 5641894) in view of YAMAGUCHI (US 20080288111).
Regarding claims 1, KALWAITIS teaches an apparatus for extraction of materials from operating pressurized vessels (title, figs.) including a filtration apparatus comprising:
a filter pipe (inner tube, Fig. 1 #6) disposed within a ball valve (e.g. Fig. 2 #2; C2/L42), the filter pipe having a proximal end (e.g. at Fig. 2 #10), a distal portion, and a distal end (e.g. at Fig. 2 #7), the distal end comprising a cap (see annotated Fig. 2 below) and the distal portion comprising one or more filter holes (Fig. 2 #7);
wherein the distal portion of the filter pipe protrudes from a distal end of the ball valve;
the proximal end of the sample pipe is attached to a distal end of a conduit (Fig. 2 #4); and,
the distal end of the ball valve (facing the pressure vessel) is attached to a pressurized process pipe (annotated Fig. 2) such that the distal portion of the filter pipe is disposed within the pressurized process pipe.
Annotated Fig. 2

    PNG
    media_image1.png
    543
    464
    media_image1.png
    Greyscale

Annotated Fig. 1.

    PNG
    media_image2.png
    569
    1012
    media_image2.png
    Greyscale

KALWAITIS teaches a seal (sealed end, Fig. 1 #11), but not a compression gland. However, one having ordinary skill in the art would understand a compression gland to be a conventional type of sealed piping. NIDEVER teaches a means for sampling liquids (title, Figs.) including tubular sample shaft (Fig. 1 #10) fitted through a conduit (Fig. 1 #C) via a compression gland having a channel (Fig. 1 #19-22) used for flow pipe junctions (P2/L42-74).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of KALWAITIS with the compression gland of NIDEVER in order to seal the filter pipe to ensure no leaks. The references are combinable, because they are in the same technological environment of fluid plumbing. See MPEP 2141 III (A) and (G).
NIDEVER teaches the proximal end of the sampling pipe is attached to a distal end of a conduit or sidestream (Fig. 1 #24,26). KALWAITIS does not teach the proximal end of the filter pipe is attached to a distal end of a conduit wherein a proximal end of the conduit is attached to an inlet of an analyzer.
However, HOSOKAWA teaches process and apparatus for filtrate measurement (title, Figs.) including a pressurized process pipe (Fig. 1 #2), a sample collection pipe (annotated Fig. 1), and a conduit (sampling cylinder, Fig. 1 #3) leading to an analyzer (sensor, Fig. 1 #8).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of KALWAITIS with a distal conduit leading to an analyzer as taught by HOSOKAWA in order to provide for a convenient online sampling system (C3/L36-40). The references are combinable, because they are in the same technological environment of process sampling. See MPEP 2141 III (A) and (G).
KALWAITIS does not teach the analyzer is connected to a controller, which is connected to a chemical injection pump. However, YAMAGUCHI teaches an apparatus for determination of coagulant injection rate in water treatment process (title, figs.) including a sample pipe connected to an analyzer (Fig. 1; Fig. 2 #30), which is connected to a chemical injection pump (Fig. 2 #21) and a controller (Fig. 2 #34,35). YAMAGUCHI teaches the apparatus determines and controls a reasonable rate of chemical injection for an improved process control (par. [0005-0006]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of KALWAITIS with a chemical injection pump and controller as taught by YAMAGUCHI in order to improve process control as is known in the art. The references are combinable, because they are in the same technological environment of process sampling. See MPEP 2141 III (A) and (G).
Regarding claims 5-7, KALWAITIS does not teach the specific details of the filter pipe. However, the dimensions of the filter pipe or holes have not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
See also Specification (par. [0018,0021]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KALWAITIS (US 4294124) in view of NIDEVER (US 1964270) in view of HOSOKAWA (US 5641894) in view of YAMAGUCHI (US 20080288111) in view of BUSE (US 2071998).
Regarding claim 8, KALWAITIS does not teach a chain. However, BUSE teaches separation of liquids from solids (title, Figs.) including a chain on a proximal end of a filter for the purpose of retaining the filter (Fig. 1 #6; C1/L43-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter sampling device of KALWAITIS with a chain of BUSE in order to retain the filter in its place. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Note that the device of KALWAITIS is operated under high pressures (C3/L13-18). It is further obvious to one having ordinary skill in the art that the placement of the other end of the chain (e.g. at the gland) could be anywhere convenient and have the same effect of retaining the filter to the outer pipe.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HURLEY (US 4725364) discloses a pipe filter.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777